Citation Nr: 0811339	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypothyroidism


The issues of entitlement to service connection for 
gastroesophageal reflux disease and entitlement to an initial 
evaluation in excess of 30 percent for hepatitis C will be 
addressed in a separate decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating action which granted service 
connection for hypothyroidism, and assigned a 10 percent 
evaluation for it.  

A May 2004 Board decision remanded a claim for waiver of 
recovery of Chapter 31 Subsistence Allowance debt.  A July 
2007 Committee on Waivers and Compromises granted the waiver.  
In addition, the Board notes that a September 2005 statement 
of the case addressed the issue of service connection for 
hiatal hernia.  However, a substantive appeal was not filed.  
Accordingly, this decision is limited to the issue set forth 
on the cover page.


FINDING OF FACT

The veteran's hypothyroidism is manifested by the need for 
medication and normal thyroid function tests.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.119, 
Diagnostic Code 7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, at 490-91.  Thus, because the notice that was 
provided in January 2004, before service connection was 
granted, was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, and VA examination reports.  The veteran advised VA 
in March 2006 that VA had all of his medical records and had 
everything needed to substantiate his claim.  

There is no indication that there is additional evidence to 
obtain, and there is no additional notice that should be 
provided as the veteran indicated in his hearing testimony 
that he only receives treatment by VA.  Those records have 
been obtained and the veteran has been afforded multiple VA 
examinations.  The October 
2006 supplemental statement of the case provided the rating 
criteria for his hypothyroidism, and the VA examinations 
included the veteran's contentions as to the impact of his 
disability on employment and daily functioning.  Likewise, he 
provided testimony as to the impact of his hypothyroidism on 
his functioning.  In short, the development of the case 
provided during the extensive administrative appellate 
proceedings served to render any extant notice error non-
prejudicial.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
hearing testimony, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hypothyroidism, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A 100 percent rating is warranted for hypothyroidism when 
manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  A 60 percent rating 
requires muscular weakness, mental disturbance, and weight 
gain.  A 30 percent rating is warranted for fatigability, 
constipation, and mental sluggishness.  A 10 percent rating 
is warranted when manifested by fatigability, or continuous 
medication required for control of symptoms.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903.

When examined by the VA in January 2004, it was reported that 
the veteran was found to have elevated TSH in 1999, but that, 
following treatment, the TSH level normalized.  The veteran 
complained that he always felt tired and that his legs tended 
to fall asleep.  He reported constipation that comes and goes 
a little, but there was no indication of cold intolerance.  
An examination revealed that muscle strength was 5/5 in all 
extremities.  

The veteran was seen in a VA outpatient treatment clinic in 
May 2004, and it was reported that laboratory tests that 
month showed normal thyroid function studies.  The April 2006 
VA examination revealed that the veteran's thyroid condition 
was stable on medication.  It was noted the veteran 
complained of memory loss, lack of stamina, weakness and 
fatigue.  However, thyroid function tests in December 2005 
were normal, there was no deficit in muscle or deep tendon 
strength, and no evidence of slow speech or signs of 
dementia.  The examiner diagnosed the veteran as euthyroid.  

Normal memory was noted on the VA psychiatric examination in 
March 2005, and such was not objectively tested on the April 
2006 thyroid examination.  Outpatient treatment records note 
the veteran's hypothyroidism has been stable since initiation 
of medication.  When seen by his primary care physician, he 
did not report the same subjective complaints that he 
reported on the April 2006 examination.  In fact, the 
diagnosis in the treatment records is hypothyroidism, 
repleted.  Moreover, he reported feeling well in June 2006 
outpatient reports.  In response to his request in October 
2006 for a statement to VA vocational rehabilitation that his 
service connected disabilities have made it impossible for 
him to work as a truck driver or electrician's helper, his 
primary care provider advised him that his thyroid was 
stabilized and his hepatitis C viral load was negligible, and 
that he needed to talk to the mental health staff if his 
psychiatric disorder prevented him from engaging in those 
occupations.  

The Board finds the objective findings showing normal thyroid 
functioning studies and the objective findings in the medical 
evidence of record are entitled to greater probative weight 
than the veteran's subjective complaints at the time of the 
examinations, at his hearing, and in correspondence.  

Moreover, the veteran's subjective complaints are the same as 
those currently being compensated under his hepatitis C and 
adjustment disorder conditions.  In this regard, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected evaluation, and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2007) (emphasis added).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has held that 
separate awards may be granted only when "none of the 
symptomatology for ... [each of the claimed] conditions is 
duplicative of or overlapping with the symptomatology of the 
other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994)

The veteran is in receipt of a 30 percent evaluation for his 
hepatitis C based on symptoms including fatigue and 
gastrointestinal disturbance.  He is also in receipt of a 30 
percent evaluation for adjustment disorder based upon 
symptoms including sleep impairment, attention and 
concentration impairment, and depressed mood.  The rating for 
that condition also contemplates memory impairment.  

In this case, the veteran's subjective complaints are already 
being compensated for under other service-connected 
disabilities, and the objective findings essentially show a 
normally functioning thyroid with the use of medication since 
the date of service connection.  Thus, the Board finds that 
there is no basis for an evaluation in excess of the 10 
percent rating currently assigned for his thyroid disorder.  
See 38 C.F.R. § 4.14.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hypothyroidism 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran has been 
hospitalized for the disorder.  Moreover, while the veteran 
has had multiple subjective complaints which he contends 
interfere with employment, objectively his thyroid is 
functioning normally with medication.  Thus, marked 
interference has not been shown.  This is further supported 
by the implicit finding of his primary care provider that the 
condition did not impact him sufficiently to render him in 
need of vocational rehabilitation services.  Therefore, in 
the absence of exceptional or unusual factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


ORDER

An initial evaluation in excess of 10 percent for 
hypothyroidism is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


